Order filed October 2, 2018




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00691-CV
                                  ____________

      IN THE INTEREST OF L.N.C & K.N.M., CHILDREN, Appellant


                   On Appeal from the 314th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2017-03776J

                                    ORDER

      On September 19, 2018, this court ordered appointed counsel, William
Thursland, to file a brief on or before September 28, 2018. No brief was filed.
Accordingly, we issue the following order.

      We ORDER the judge of the 314th District Court to immediately conduct a
hearing to determine:

      (1) the reason for the failure to file a brief;
      (2) whether appellant desires to continue this appeal; and
      (3) if appellant desires to continue the appeal, a date certain when
      appellant’s brief will be filed.
      The judge shall:

      (1) appoint new appellate counsel for appellant if necessary;
      (2) see that a record of the hearing is made;
      (3) make findings of fact and conclusions of law; and
      (4) order the trial clerk to forward a record of the hearing and a
          supplemental clerk’s record containing the findings and
          conclusions.
      The transcribed record of the hearing, and supplemental clerk’s record shall
be filed with the clerk of this court on or before October 12, 2018.

      If the parties do not request a hearing, the court coordinator of the trial court
shall set a hearing date and notify the parties of such date. If counsel files a brief
before the date set for a hearing, the trial court need not hold a hearing.



                                        PER CURIAM